Case: 19-60525     Document: 00515540724         Page: 1     Date Filed: 08/25/2020




            United States Court of Appeals
                 for the Fifth Circuit                           United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  August 25, 2020
                                No. 19-60525
                                                                   Lyle W. Cayce
                              Summary Calendar                          Clerk


 Sandra Elizabeth Posadas-Tobar,

                                                                     Petitioner,

                                     versus

 William P. Barr, U. S. Attorney General,

                                                                   Respondent.


                    Petition for Review of an Order of the
                        Board of Immigration Appeals
                            BIA No. A200 939 023


 Before Higginbotham, Jones, and Costa, Circuit Judges.
 Per Curiam:*
        Sandra Elizabeth Posadas-Tobar, a native and citizen of Honduras,
 petitions for review of the order of the Board of Immigration Appeals (BIA)
 dismissing her appeal of the immigration judge’s (IJ) denial of her motion to




        *
          Pursuant to 5th Circuit Rule 47.5, the court has determined that this
 opinion should not be published and is not precedent except under the limited
 circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60525      Document: 00515540724         Page: 2     Date Filed: 08/25/2020




                                   No. 19-60525


 reopen her in absentia removal proceedings. We have jurisdiction to review
 the denial of this motion. See Mata v. Lynch, 576 U.S. 143, 146-48 (2015).
        We review the BIA’s denials of motion to reopen under a “highly
 deferential abuse-of-discretion standard, regardless of the basis of the alien’s
 request for relief.” Gomez-Palacios v. Holder, 560 F.3d 354, 358 (5th Cir.
 2009). We will not reverse the BIA’s decision “as long as it is not capricious,
 without foundation in the evidence, or otherwise so irrational that it is
 arbitrary rather than the result of any perceptible rational approach.” Id.
        Posadas-Tobar asserts that she did not receive notice of her removal
 hearing, maintaining that she provided a correct address to immigration
 officials upon her release but that they misspelled the street name. Despite
 Posadas-Tobar’s affidavit to the contrary, the record evidence, including the
 Form I-830, does not compel the conclusion that the BIA erred by finding
 that she provided the apparently incorrect address, to which the notice of
 hearing was mailed, to immigration officials. See id.; see also 8 U.S.C.
 § 1229a(b)(5)(B). In addition, Mauricio-Benitez v. Sessions, 908 F.3d 144, 149
 (5th Cir. 2018), cert. denied, 139 S. Ct. 2767 (2019), and Pierre-Paul v. Barr,
 930 F.3d 684, 689-93 (5th Cir. 2019), cert. denied, 2020 WL 1978950 (U.S.
 Apr. 27, 2020) (No. 19-779), foreclose Posadas-Tobar’s argument that
 jurisdiction never vested in the immigration court because the notice was
 sent to an incorrect address. See Pereira v. Sessions, 138 S. Ct. 2105, 2110
 (2018).
        The petition for review is DENIED.




                                        2